DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this Office Action.
Claims 8-15 are withdrawn from consideration.
Claims 1-7 and 16-20 are elected without traverse.
Claims 1-7 and 16-20 are rejected.

Response to Arguments
Applicant's arguments filed in the appeal brief on 10/22/2021, have been fully considered but they are moot in view of new grounds of rejections. The reasons are set forth below.

Drawings
The formal drawings received on 05/29/2018 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010)(en banc); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, ___ (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, ___ (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”).
Even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (“[A]n adequate written description of a claimed genus requires more than a Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Ariad, 598 F.3d at 1349.
The standard for description of computer-implemented functions is a description within the specification itself of the algorithm steps that are necessary to perform the claimed function. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). See also Aristocrat Technologies v. IGT, 521 F.3d 1328 (Fed. Cir. 2008). Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Hayes, 982 F.2d at 1534.
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc. v. Earth Res. Mapping Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). The written description Eli Lilly, 119 F.3d at 1568.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. That means the algorithm steps which achieve the function must be described in sufficient detail that one of ordinary skill in the art would reasonably conclude that the applicant had possession of the claimed subject matter. The applicant must provide at least a single set of algorithm steps which perform the function, but even then that only entitles the applicant to claim those steps, as a claim to the broader function without proof of the enlarged scope is insufficient under Lizardtech. Therefore, a claim to the functional result must include at least a single means, and then other means or some expanding principle sufficient to prove possession of the full scope.
In the instant case:
Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “a first module that receives information from a network st rejection is proper.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term “quality of experience (QoE)” in claims 1 and 16 is a relative term which renders the claim indefinite. The term “quality of experience (QoE)” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim limitations “a first module that receives information … and uses the information to generate a first model; a second module that generates a second model …; a third module that uses the first model and the second model to generate a forecast …; where the third module provides the forecast as an output of required future capacity in a QoE space; where the second module includes an adaptive sampler that measures peak utilization …; where the second module includes a modeler that fits data …; where the third module outputs a ranked list of network segments in most urgent need of additional capacity” of claims 1-3, 6, and 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function. Accordingly, examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3-prong analysis: (A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claim(s):
Step 1: Statutory Category. Claim(s) 1-7 and 16-20 is/are directed to statutory category of subject matter. The claim(s) does/do fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to either a process, machine, manufacture, or composition of matter.
Step 2A: Prong One. Judicial Exception. Claim(s) 1-7 and 16-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) are directed to abstract idea of generating a first model using the received information, wherein the first model modeling quality of experience (QoE) of at least one subscriber as a function of capacity of at least one network element; generating a second model that models future capacity of the at least one network element based on receipt of information measuring actual usage of the network; and generating a forecast of required capacity over a future interval using the first model and the second model, as explained in detail below. The claim(s) do not include additional 
The independent claim(s) recites, in part, Claim 1 (similar claim 16) - a first module that receives information from a network providing content to each of a plurality of subscribers and uses the information to generate a first model, the first model modeling quality of experience (QoE) of at least one subscriber as a function of capacity of at least one network element; a second module that generates a second model that models future capacity of the at least one network element based on receipt of information measuring actual usage of the network; and a third module that uses the first model and the second model to generate a forecast of required capacity over a future interval. These steps describe the concept of generating a first model using the received information, wherein the first model modeling quality of experience (QoE) of at least one subscriber as a function of capacity of at least one network element; generating a second model that models future capacity of the at least one network element based on receipt of information measuring actual usage of the network; and generating a forecast of required capacity over a future interval using the first model and the second model, which corresponds to concepts identified as abstract ideas by the courts, such as Organizing and manipulating information through mathematical correlations (Digitech), Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power 
Step 2A: Prong Two. Practical Application. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Step 2B: Additional Elements Significantly More Then the Judicial Exception. The independent claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “first module” that receives information from a network providing content to each of a plurality of subscribers and uses the information to generate a first model, the first model modeling quality of experience (QoE) of at least one subscriber as a function of capacity of at least one network element; a “second module” that generates a second model that models future capacity of the at least one network element based on receipt of information measuring actual usage of the network; and a “third module” that 

Dependent Claim(s):
Step 1: Statutory Category. Claim(s) 2-7 and 17-20 is/are directed to statutory category of subject matter. The claim(s) does/do fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to either a process, machine, manufacture, or composition of matter.
Step 2A: Judicial Exception. Claim(s) 2-7 and 17-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) are directed to abstract idea of generating a first model using the received information, wherein the first model modeling quality of experience (QoE) of at least one subscriber as a function of capacity of at least one network element; generating a second model that models future capacity of the at least one network element based on receipt of information measuring actual usage of the network; and generating a forecast of required capacity over a future interval using the first model and the second model with insignificant extrasolution activities, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer 
The dependent claim(s) recites, in part, Claim 2 (similar claim 17) - where the third module provides the forecast as an output of required future capacity in a QoE space. Claim 3 - where the second module includes an adaptive sampler that measures peak utilization based on samples of actual utilization. Claim 4 - where the adaptive sampler includes a selector capable of changing the manner in which the actual utilization is sampled. Claim 5 - where the adaptive sampler is capable of adjusting the sampling period based on a periodicity of the samples of actual utilization. Claim 6 - where the second module includes a modeler that fits data from the adaptive sampler to each of a plurality of models. Claim 7 - where the third module outputs a ranked list of network segments in most urgent need of additional capacity. Claim 18 - including the step of measuring peak utilization using samples of actual utilization, and using the peak utilization to model future capacity of the at least one network element. Claim 19 - including the step of selecting from among a plurality of available options, the manner in which the actual utilization is sampled. These steps describe the concept of generating a first model using the received information, wherein the first model modeling quality of experience (QoE) of at least one subscriber as a function of capacity of at least one network element; generating a second model that models future capacity of the at least one network element based on receipt of information measuring actual usage of 
Step 2B: Additional Elements Significantly More Then the Judicial Exception. The dependent claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of - Claim 2 (similar claim 17) - where the third module provides the forecast as an output of required future capacity in a QoE space. Claim 3 - where the second module includes an adaptive sampler that measures peak utilization based on samples of actual utilization. Claim 4 - where the adaptive sampler includes a selector capable of changing the manner in which the actual utilization is sampled. Claim 5 - where the adaptive sampler is capable of adjusting the sampling period based on a periodicity of the samples of actual utilization. Claim 6 - where the second module includes a modeler that fits data from the adaptive sampler to each of a plurality of models. Claim 7 - where the third module outputs a ranked list of network segments in most urgent need of additional capacity. Claim 18 - including the step of measuring peak utilization 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadallah et al. (Pub. No.: US 2014/0052847, hereinafter, “Jadallah”) in view of Swift et al. (Pub. No.: US 2009/0138420, hereinafter, “Swift”).
Claim 1 (similar claim 16). Jadallah teaches:
A system comprising: a first module that receives information from a network providing content to each of a plurality of subscribers and uses the information to generate a first model, the first model modeling quality of experience (QoE) of at least one subscriber as a function of capacity of at least one network element; – in paragraphs [0047], [0050], [0052], [0072] (Subscribers 104 connect to the network 108 through a channel 110 shares all traffic sent and received by a group of subscribers accessing the Internet 106. The system 102 operatively connected to the network 108 to receive data. The system 102 is able to monitor traffic. The data source module 118 may include one or more of a Cable CMTS sending IP Data Record (IPDR) accounting data, a Deep Packet Inspection (DPI) module inspecting traffic and producing data records for each subscriber, broken down by application, a broadband access router sending RADIUS accounting records or the like. The data source module 118 collects utilization data relating to resource metrics and utilization data to a metric aggregation module 120. At 206, an average of at least one KPI for each resource is determined over the peak period for each of the plurality of network resources by the peak KPI module 124. The KPIs are measured at the level of a network resource, so they can be more precisely extracted and analyzed. One example of a useful KPI is usage per subscriber. This KPI can be averaged to provide an average usage per subscriber during the peak period. Other examples of useful KPIs include, for example, usage per application or a quality of experience metric (QoE), such as round-trip time, Voice over Internet Protocol (VoIP) mean opinion score (MOS), and video quality of experience score.)
a second module that generates a second model that models future capacity of the at least one network element based on receipt of information measuring actual usage of the network; and – in paragraphs [0056], [0075] (The business intelligence module 130 extracts data for aggregated KPIs from the data warehouse module 128 and outputs the data, for example, in graphical format, in order to provide historical, current and predictive views of peak periods and their impact on different levels in the network 108, which enables ISPs to make network capacity planning and optimization decisions. For example, one predictive technique is to look at the historical trend of a KPI, and use, for example, a mathematical model such as a linear regression to project the KPI into the future. The aggregated results can then be analyzed over a predetermined time period by the business intelligence module 130 and used to determine 210 a growth rate for each KPI. A regression analysis, such as a linear regression, may be used to project future growth rate based on a series of past data points.)

Jadallah does not explicitly teach:
a third module that uses the first model and the second model to generate a forecast of required capacity over a future interval.
However, Swift teaches
a third module that uses the first model and the second model to generate a forecast of required capacity over a future interval. – in paragraph [0022] (A method for modeling network traffic is provided in which an artificial neural network is provided that evaluates a plurality of inputs to determine a plurality of outputs representative of the predicted network capacity needed for those cases.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jadallah with Swift to include a third module that uses the first model and the second model to generate a forecast of required capacity over a future interval, as taught by Swift, in paragraph [0002], to predict the desired capacity of a network, both currently and at times in the future, so that the network can be properly sized and designed.

Claim 2 (similar claim 17). Combination of Jadallah and Swift teaches The system of claim 1 – refer to the indicated claim for reference(s).
Jadallah teaches:
where the third module provides the forecast as an output of required future capacity in a QoE space – in paragraph [0056] (The business intelligence module 130 extracts data for aggregated KPIs from the data warehouse module 128 predictive views of peak periods and their impact on different levels in the network 108, which enables ISPs to make network capacity planning and optimization decisions. For example, one predictive technique is to look at the historical trend of a KPI, and use, for example, a mathematical model such as a linear regression to project the KPI into the future.)

Claim 3. Combination of Jadallah and Swift teaches The system of claim 1 – refer to the indicated claim for reference(s).
Jadallah teaches:
where the second module includes an adaptive sampler that measures peak utilization based on samples of actual utilization – in paragraph [0071] (Using this type of peak period rather than a smaller peak time is intended to provide a larger sample of data than a single smaller interval. The additional data is intended to make it more likely that the KPIs will measure a representative sample of network usage.)

Claim 18. Combination of Jadallah and Swift teaches The method of claim 16 – refer to the indicated claim for reference(s). 
Jadallah teaches:
including the step of measuring peak utilization using samples of actual utilization, and using the peak utilization to model future capacity of the at least one network element – in paragraph [0075] (A regression analysis, such as a linear regression, may be used to project future growth rate based on a series of past data points. For example, the trend over the past year might be a good sample to predict the next year. A longer sample, such as the past 3 years of data, might provide a more accurate projection. Weekly or monthly data points within this time range could also be used to build the growth rate.)

Claim(s) 4, 5, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadallah et al. (Pub. No.: US 2014/0052847, hereinafter, “Jadallah”) in view of Swift et al. (Pub. No.: US 2009/0138420, hereinafter, “Swift”).
Claim 4. Combination of Jadallah and Swift teaches The system of claim 3 – refer to the indicated claim for reference(s). 

Combination of Jadallah and Swift does not explicitly teach:
where the adaptive sampler includes a selector capable of changing the manner in which the actual utilization is sampled.
However, Tagore teaches:
where the adaptive sampler includes a selector capable of changing the manner in which the actual utilization is sampled – on lines 30-41 in column 4 (For example, rather than utilize a static, pre-defined sampling setting, such as sampling configuration value of "1000," which indicates that that one packet per thousand on an interface is sampled, network elements utilize, network elements 14 adapt sampling rates to actual traffic conditions. That is, rather than use sampling rates that are constant with respect to the actual rate at which packets are received, network elements adapt the sampling rates based on the actual packet rates. In some situations, each network element 14 may tune the sampling rates for their collection of interfaces so as to increase the performance that the network element is able to provide.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jadallah and Swift with Tagore to include where the adaptive sampler includes a selector capable of changing the manner in which the actual utilization is sampled, as taught by Tagore, on lines 43-46 in column 1, to provide traffic-aware sampling rate adjustment within network devices.

Claim 5. Combination of Jadallah and Swift teaches The system of claim 3 – refer to the indicated claim for reference(s). 

Combination of Jadallah and Swift does not explicitly teach:
where the adaptive sampler is capable of adjusting the sampling period based on a periodicity of the samples of actual utilization.
However, Tagore teaches:
where the adaptive sampler is capable of adjusting the sampling period based on a periodicity of the samples of actual utilization – on lines 56-62 in column 4 (Based on the currently measure traffic rate, the network device dynamically sets the sampling rate configuration value for the interface to the prescribed corresponding sampling rate, i.e., 1000, 50 or 10 in this example, where the defined sampling rate configuration values of 1000, 50 or 10 represent the number of packets received per each sampled packet.)


Claim 19. Combination of Jadallah and Swift teaches The method of claim 18 – refer to the indicated claim for reference(s). 

Combination of Jadallah and Swift does not explicitly teach:
including the step of selecting from among a plurality of available options, the manner in which the actual utilization is sampled.
However, Tagore teaches:
including the step of selecting from among a plurality of available options, the manner in which the actual utilization is sampled – on lines 30-41 in column 4 (For example, rather than utilize a static, pre-defined sampling setting, such as sampling configuration value of "1000," which indicates that that one packet per thousand on an interface is sampled, network elements utilize, network elements 14 adapt sampling rates to actual traffic conditions. That is, rather than use sampling rates that are constant with respect to the actual rate at which packets are received, network elements 14 may adapt the sampling rates based on the actual packet rates. In some situations, each network element 14 may tune the sampling rates for their collection of interfaces so as to increase the performance that the network element is able to provide.)


Claim 20. Claim 20 is substantially similar to claim 5.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadallah et al. (Pub. No.: US 2014/0052847, hereinafter, “Jadallah”) in view of Swift et al. (Pub. No.: US 2009/0138420, hereinafter, “Swift”), further in view of Kundargi et al. (Pub. No.: US 2012/0135779, hereinafter, “Kundargi”).
Claim 6. Combination of Jadallah and Swift teaches The system of claim 3 – refer to the indicated claim for reference(s). 

Combination of Jadallah and Swift does not explicitly teach:
where the second module includes a modeler that fits data from the adaptive sampler to each of a plurality of models.
However, Kundargi teaches:
where the second module includes a modeler that fits data from the adaptive sampler to each of a plurality of models – in paragraph [0039] (Goodness-of-fit (GOF) tests are used to check whether samples are from a given probability distribution. In particular, the Kolmogorov-Smirnov (KS) GOF test evaluates the 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jadallah and Swift with Kundargi to include where the second module includes a modeler that fits data from the adaptive sampler to each of a plurality of models, as taught by Kundargi, in paragraph [0011], to provide efficient and reliable detection of transmission opportunity.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadallah et al. (Pub. No.: US 2014/0052847, hereinafter, “Jadallah”) in view of Swift et al. (Pub. No.: US 2009/0138420, hereinafter, “Swift”), further in view of Haley et al. (Pub. No.: US 2007/0299746, hereinafter, “Haley”).
Claim 7. Combination of Jadallah and Swift teaches The system of claim 1 – refer to the indicated claim for reference(s). 

Combination of Jadallah and Swift does not explicitly teach:
where the third module outputs a ranked list of network segments in most urgent need of additional capacity.
However, Haley teaches:
where the third module outputs a ranked list of network segments in most urgent need of additional capacity – in paragraph [0077] (A network monitoring system can collect statistics of requests received from various sources, an amount of bandwidth used at different points in the network, an amount of computing resources used at different points in the network, and the origination points of requests in the network. The collected statistics can be analyzed to determine a distribution of users into several geographies and to estimate network capacity. The converged tool can then predict when the existing capacity can be expected to run out, and can recommend suitable infrastructure upgrades that are required for continued operation of the system at desired QOE levels. The converged tool can be linked to a resource provisioning system so that different points in the network can be provisioned to be upgraded with more capacity automatically as a need for additional capacity operationally emerges, as automatically determined by algorithms of the converged tool.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jadallah and Swift with Haley to include where the third module outputs a ranked list of network segments in most urgent need of additional capacity, as taught by Haley, in paragraph [0010], to provide a converged tool for information technology (IT) infrastructures that models infrastructure performances, quality of experience (QOE), and financial metrics in an interdependent fashion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449